UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 00653) Exact name of registrant as specified in charter:	Putnam Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	January 31, 2013 Item 1. Schedule of Investments: Putnam Income Fund The fund's portfolio 1/31/13 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (53.1%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (11.3%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, July 15, 2042 $12,691,717 $13,844,171 3s, TBA, March 1, 2043 8,000,000 8,328,750 3s, TBA, February 1, 2043 68,000,000 70,937,811 3s, TBA, February 1, 2043 62,000,000 64,702,816 U.S. Government Agency Mortgage Obligations (41.8%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, June 1, 2042 16,786,424 18,354,905 4s, April 1, 2025 (i) 1,292,084 1,385,928 3 1/2s, December 1, 2025 (i) 450,069 478,059 3s, TBA, February 1, 2043 12,000,000 12,339,374 Federal National Mortgage Association Pass-Through Certificates 7s, January 1, 2017 3,711 3,893 4s, with due dates from June 1, 2042 to November 1, 2042 128,319,250 140,806,871 4s, October 1, 2041 (i) 545,408 592,482 3.379s, November 1, 2020 (i) 496,213 544,599 3s, TBA, March 1, 2043 155,000,000 159,625,789 3s, TBA, February 1, 2043 244,000,000 252,006,250 Total U.S. government and agency mortgage obligations (cost $748,860,203) MORTGAGE-BACKED SECURITIES (39.5%) (a) Principal amount Value Agency collateralized mortgage obligations (15.9%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.965s, 2037 $1,474,392 $2,300,656 IFB Ser. 2976, Class LC, 23.666s, 2035 231,637 374,448 IFB Ser. 2979, Class AS, 23.519s, 2034 134,734 179,596 IFB Ser. 3072, Class SB, 22.896s, 2035 848,625 1,316,115 IFB Ser. 3249, Class PS, 21.596s, 2036 760,030 1,132,265 IFB Ser. 3065, Class DC, 19.243s, 2035 994,310 1,526,555 IFB Ser. 2990, Class LB, 16.42s, 2034 1,174,000 1,619,110 IFB Ser. 4074, Class US, IO, 6.444s, 2042 8,047,286 1,328,929 IFB Ser. 4105, Class HS, IO, 6.394s, 2042 5,656,667 1,305,842 IFB Ser. 3803, Class SP, IO, 6.394s, 2038 (F) 8,961,529 823,902 IFB Ser. 3861, Class PS, IO, 6.394s, 2037 5,190,269 846,689 IFB Ser. 3907, Class KS, IO, 6.344s, 2040 5,934,540 812,406 IFB Ser. 3708, Class SA, IO, 6.244s, 2040 15,014,411 2,242,853 IFB Ser. 4112, Class SC, IO, 5.944s, 2042 15,922,134 2,627,132 IFB Ser. 4105, Class LS, IO, 5.944s, 2041 5,784,821 1,108,835 IFB Ser. 3852, Class NT, 5.794s, 2041 3,754,989 4,007,287 IFB Ser. 3752, Class PS, IO, 5.794s, 2040 8,353,654 1,243,692 Ser. 3632, Class CI, IO, 5s, 2038 276,518 15,922 Ser. 3626, Class DI, IO, 5s, 2037 151,421 5,045 Ser. 4132, Class IP, IO, 4 1/2s, 2042 20,212,825 2,893,705 Ser. 4122, Class TI, IO, 4 1/2s, 2042 7,167,699 1,083,039 Ser. 4018, Class DI, IO, 4 1/2s, 2041 8,770,587 1,133,862 Ser. 3747, Class HI, IO, 4 1/2s, 2037 2,267,348 189,487 Ser. 3707, Class PI, IO, 4 1/2s, 2025 7,343,499 573,894 Ser. 4116, Class MI, IO, 4s, 2042 14,583,947 2,269,474 Ser. 4090, Class BI, IO, 4s, 2042 3,799,353 403,187 Ser. 4026, Class JI, IO, 4s, 2041 3,221,092 360,118 Ser. 3740, Class KI, IO, 4s, 2033 7,747,712 113,736 Ser. 4077, Class AI, IO, 3s, 2027 15,642,319 1,715,337 Ser. T-56, Class A, IO, 0.524s, 2043 12,844,099 222,765 Ser. T-56, Class 3, IO, 0.416s, 2043 4,627,947 60,561 Ser. T-56, Class 1, IO, 0.214s, 2043 15,415,254 115,614 Ser. T-56, Class 2, IO, 0.126s, 2043 5,491,024 16,945 Ser. 4077, Class TO, PO, zero %, 2041 3,033,489 2,539,091 Ser. 3835, Class FO, PO, zero %, 2041 8,790,910 7,535,480 Ser. 3369, Class BO, PO, zero %, 2037 57,369 52,904 Ser. 3391, PO, zero %, 2037 143,673 127,942 Ser. 3300, PO, zero %, 2037 827,863 772,500 Ser. 3206, Class EO, PO, zero %, 2036 36,671 33,779 Ser. 3175, Class MO, PO, zero %, 2036 125,056 115,155 Ser. 3210, PO, zero %, 2036 29,345 27,545 FRB Ser. 3117, Class AF, zero %, 2036 30,319 24,786 FRB Ser. 3326, Class WF, zero %, 2035 70,467 67,649 FRB Ser. 3036, Class AS, zero %, 2035 50,606 42,427 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.678s, 2036 1,535,075 2,857,200 IFB Ser. 06-8, Class HP, 23.82s, 2036 908,819 1,507,331 IFB Ser. 05-45, Class DA, 23.673s, 2035 1,789,360 2,906,487 IFB Ser. 05-122, Class SE, 22.387s, 2035 1,550,518 2,322,089 IFB Ser. 05-75, Class GS, 19.639s, 2035 688,855 995,390 IFB Ser. 05-106, Class JC, 19.492s, 2035 945,104 1,473,673 IFB Ser. 05-83, Class QP, 16.864s, 2034 211,507 289,932 IFB Ser. 11-4, Class CS, 12.493s, 2040 1,772,637 2,123,841 IFB Ser. 12-96, Class PS, IO, 6.496s, 2041 10,635,683 1,929,100 IFB Ser. 12-88, Class SB, IO, 6.466s, 2042 10,107,618 1,689,589 IFB Ser. 12-75, Class SK, IO, 6.446s, 2041 14,733,165 2,835,692 IFB Ser. 12-4, Class SN, IO, 6.396s, 2040 (F) 7,587,950 1,198,212 IFB Ser. 12-75, Class KS, IO, 6.346s, 2042 9,629,902 1,703,818 IFB Ser. 12-3, Class CS, IO, 6.346s, 2040 9,871,799 1,759,352 IFB Ser. 12-3, Class SD, IO, 6.306s, 2042 3,425,511 612,310 IFB Ser. 11-87, Class HS, IO, 6.296s, 2041 5,467,029 919,062 IFB Ser. 11-67, Class BS, IO, 6.296s, 2041 18,133,444 3,156,307 IFB Ser. 11-27, Class AS, IO, 6.276s, 2041 11,455,054 1,678,853 IFB Ser. 12-30, Class HS, IO, 6.246s, 2042 28,708,073 5,275,970 IFB Ser. 10-35, Class SG, IO, 6.196s, 2040 (F) 26,543,538 3,675,641 IFB Ser. 12-132, Class SB, IO, 5.996s, 2042 14,631,508 2,334,311 IFB Ser. 12-113, Class CS, IO, 5.946s, 2041 4,865,630 928,605 IFB Ser. 12-4, Class SY, IO, 5.746s, 2042 (F) 6,363,737 999,817 IFB Ser. 11-53, Class SY, IO, 5.746s, 2041 17,946,364 2,284,034 Ser. 12-129, Class TI, IO, 4 1/2s, 2040 11,405,594 1,804,365 Ser. 12-118, Class IO, IO, 4s, 2042 11,448,450 1,832,668 Ser. 12-124, Class UI, IO, 4s, 2042 28,997,414 4,819,370 Ser. 12-118, Class PI, IO, 4s, 2042 8,467,633 1,375,144 Ser. 12-96, Class PI, IO, 4s, 2041 12,314,589 1,718,993 Ser. 13-23, Class KI, IO, 3s, 2043 (FWC) (F) 11,339,000 1,308,432 Ser. 03-W10, Class 1, IO, 1.347s, 2043 10,438,427 435,886 Ser. 01-50, Class B1, IO, 0.407s, 2041 947,757 9,478 Ser. 2002-W6, Class 1AIO, 0.232s, 2042 1,171,475 2,563 Ser. 2005-W4, Class 1AIO, 0.098s, 2035 264,158 702 Ser. 03-34, Class P1, PO, zero %, 2043 257,513 223,101 Ser. 07-64, Class LO, PO, zero %, 2037 207,820 190,664 Ser. 07-14, Class KO, PO, zero %, 2037 509,285 464,238 Ser. 06-125, Class OX, PO, zero %, 2037 79,707 75,042 Ser. 06-84, Class OT, PO, zero %, 2036 61,894 57,558 Ser. 06-46, Class OC, PO, zero %, 2036 55,988 51,426 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.633s, 2041 11,620,884 18,537,867 IFB Ser. 10-158, Class SD, 14.386s, 2040 2,780,250 3,926,297 IFB Ser. 11-70, Class WS, 9.291s, 2040 11,858,000 13,445,312 IFB Ser. 11-72, Class SE, 7.132s, 2041 9,422,000 9,798,642 IFB Ser. 11-56, Class MS, 6.87s, 2041 5,925,594 6,499,310 IFB Ser. 11-61, Class CS, IO, 6.475s, 2035 21,362,134 2,883,886 IFB Ser. 10-35, Class CS, IO, 6.265s, 2040 19,883,931 3,840,123 IFB Ser. 11-94, Class SA, IO, 5.895s, 2041 18,150,892 3,279,866 IFB Ser. 10-120, Class SA, IO, 5.845s, 2040 12,089,616 2,129,102 IFB Ser. 11-70, Class SM, IO, 5.684s, 2041 5,789,000 1,489,278 IFB Ser. 10-37, Class SG, IO, 5.495s, 2040 16,447,735 2,713,054 Ser. 10-35, Class UI, IO, 5s, 2040 13,843,469 2,491,824 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 9,928,335 2,354,207 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 11,872,361 2,013,024 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 10,845,664 1,211,678 Ser. 11-116, Class BI, IO, 4s, 2026 8,624,491 956,801 IFB Ser. 11-70, Class YI, IO, 0.15s, 2040 15,722,313 81,913 Ser. 11-70, PO, zero %, 2041 35,859,393 29,800,231 Ser. 10-151, Class KO, PO, zero %, 2037 1,082,181 974,656 Ser. 06-36, Class OD, PO, zero %, 2036 64,110 59,162 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.046s, 2045 29,180,480 5,544,291 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 651,917 101,047 Commercial mortgage-backed securities (15.4%) Banc of America Commercial Mortgage Trust, Inc. FRB Ser. 05-1, Class A4, 5.079s, 2042 2,068,000 2,142,055 Ser. 04-4, Class D, 5.073s, 2042 2,385,000 2,376,802 Ser. 07-1, Class XW, IO, 0.315s, 2049 9,249,050 90,502 Banc of America Commercial Mortgage, Inc. 144A FRB Ser. 05-2, Class E, 5.322s, 2043 (F) 1,590,000 1,639,361 Ser. 04-2, Class F, 4.992s, 2038 (F) 1,350,000 1,377,163 Ser. 04-4, Class XC, IO, 0.866s, 2042 19,686,528 177,041 Ser. 04-5, Class XC, IO, 0.698s, 2041 32,525,026 350,522 Ser. 02-PB2, Class XC, IO, 0.389s, 2035 8,335,637 83 Ser. 07-5, Class XW, IO, 0.38s, 2051 20,173,395 239,579 Ser. 05-1, Class XW, IO, 0.056s, 2042 293,626,348 85,739 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.964s, 2042 1,708,000 1,831,830 FRB Ser. 05-T20, Class C, 5.149s, 2042 1,900,000 1,843,000 Ser. 04-PR3I, Class X1, IO, 0.96s, 2041 7,896,862 74,602 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.454s, 2039 (F) 2,366,000 2,176,937 Ser. 06-PW14, Class X1, IO, 0.212s, 2038 17,263,279 310,739 CFCRE Commercial Mortgage Trust 144A Ser. 11-C1, Class XA, IO, 1.47s, 2044 (F) 28,921,382 1,700,863 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 (F) 6,597,000 6,580,351 Ser. 06-C5, Class XC, IO, 0.133s, 2049 77,867,202 1,080,018 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.383s, 2049 48,796,237 593,850 Ser. 07-CD4, Class XC, IO, 0.145s, 2049 154,734,475 1,160,509 Commercial Mortgage Pass-Through Certificates FRB Ser. 06-C7, Class AM, 5.773s, 2046 4,560,000 4,992,917 Ser. 05-C6, Class AJ, 5.209s, 2044 4,413,000 4,644,465 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.17s, 2046 58,267,352 744,656 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 (F) 3,985,000 4,171,782 Commercial Mortgage Trust 144A FRB Ser. 12-CR5, Class E, 4.335s, 2045 (F) 1,641,000 1,636,168 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.761s, 2039 3,710,995 3,757,943 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.097s, 2049 85,779,046 321,671 CS First Boston Mortgage Securities Corp. FRB Ser. 05-C4, Class B, 5.29s, 2038 (F) 5,760,000 5,835,771 Ser. 05-C6, Class AJ, 5.23s, 2040 (F) 2,984,000 3,205,080 Ser. 03-CPN1, Class E, 4.891s, 2035 1,528,000 1,527,633 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 2,125,601 2,300,963 FRB Ser. 03-CK2, Class G, 5.744s, 2036 1,481,622 1,479,052 Ser. 03-C3, Class AX, IO, 1.657s, 2038 32,839,416 18,324 Ser. 02-CP3, Class AX, IO, 1.259s, 2035 2,474,473 10,524 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.445s, 2044 1,519,000 1,587,912 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.192s, 2031 2,705,956 2,734,918 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.933s, 2033 1,364,307 14 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.204s, 2037 (Cayman Islands) 417,000 379,470 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.956s, 2032 (F) 237,081 138,086 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.308s, 2045 1,387,000 1,220,560 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.149s, 2045 279,817,605 1,172,542 Ser. 07-C1, Class XC, IO, 0.113s, 2049 126,992,707 928,063 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 3,997,000 4,173,108 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.361s, 2029 2,621,983 99,523 Ser. 05-C1, Class X1, IO, 0.622s, 2043 31,731,276 382,711 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 1,618,000 1,608,723 GS Mortgage Securities Corp. II Ser. 06-GG8, Class AJ, 5.622s, 2039 1,924,000 1,856,587 Ser. 06-GG6, Class A2, 5.506s, 2038 337,544 349,358 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 353,074 353,074 Ser. 06-GG6, Class XC, IO, 0.09s, 2038 96,659,863 164,998 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.538s, 2038 1,628,000 1,639,193 GS Mortgage Securities Trust 144A Ser. GC10, Class D, 4.415s, 2046 (F) 1,907,000 1,798,947 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.075s, 2051 (F) 6,896,000 6,967,171 FRB Ser. 07-LD12, Class A3, 5.93s, 2051 19,773,000 20,941,149 Ser. 07-LD12, Class A2, 5.827s, 2051 1,235,694 1,260,408 FRB Ser. 04-CB9, Class B, 5.662s, 2041 (F) 2,374,000 2,436,915 Ser. 06-CB16, Class AJ, 5.623s, 2045 1,648,000 1,565,600 FRB Ser. 02-C2, Class E, 5.476s, 2034 1,540,000 1,540,000 Ser. 02-C3, Class D, 5.314s, 2035 756,141 756,141 FRB Ser. 04-CBX, Class B, 5.021s, 2037 1,143,000 1,126,466 Ser. 06-LDP8, Class X, IO, 0.538s, 2045 58,769,937 922,394 Ser. 07-LDPX, Class X, IO, 0.306s, 2049 77,186,557 744,927 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 01-C1, Class H, 5.626s, 2035 (F) 1,434,341 1,437,548 FRB Ser. 11-C3, Class E, 5.533s, 2046 (F) 1,416,000 1,477,641 FRB Ser. 11-C5, Class D, 5.314s, 2046 (F) 3,066,000 3,143,214 FRB Ser. 12-CBX, Class E, 5.189s, 2045 1,576,000 1,600,113 FRB Ser. 12-C8, Class D, 4.67s, 2045 5,984,000 6,031,728 FRB Ser. 12-LC9, Class E, 4.429s, 2047 1,745,000 1,644,961 Ser. 05-CB12, Class X1, IO, 0.339s, 2037 26,901,635 210,990 Ser. 06-LDP6, Class X1, IO, 0.042s, 2043 49,299,666 178,070 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 556,463 564,636 Ser. 99-C1, Class G, 6.41s, 2031 851,777 860,186 Ser. 98-C4, Class G, 5.6s, 2035 398,230 404,203 Ser. 98-C4, Class H, 5.6s, 2035 808,000 878,007 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 2,250,881 2,250,881 Ser. 07-C2, Class XW, IO, 0.499s, 2040 8,195,650 144,891 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AM, 6.158s, 2041 (F) 1,623,000 1,856,502 FRB Ser. 04-C1, Class G, 5.077s, 2036 7,400,000 6,461,983 Ser. 06-C7, Class XW, IO, 0.655s, 2038 41,139,950 899,607 Ser. 05-C5, Class XCL, IO, 0.464s, 2040 88,420,015 1,126,559 Ser. 05-C2, Class XCL, IO, 0.369s, 2040 141,242,966 886,865 Ser. 06-C7, Class XCL, IO, 0.297s, 2038 68,744,862 1,202,210 Ser. 05-C7, Class XCL, IO, 0.209s, 2040 119,774,021 660,434 Ser. 07-C2, Class XCL, IO, 0.139s, 2040 181,537,000 2,524,635 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.4s, 2028 42,246 4 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.294s, 2051 (F) 1,828,000 1,782,583 FRB Ser. 07-C1, Class A3, 5.85s, 2050 475,000 502,495 Ser. 03-KEY1, Class C, 5.373s, 2035 3,163,000 3,207,598 Ser. 05-CKI1, Class AJ, 5.273s, 2037 (F) 743,000 765,718 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.849s, 2039 15,192,255 152,728 Ser. 05-MCP1, Class XC, IO, 0.191s, 2043 37,148,598 411,532 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.326s, 2049 857,492 852,668 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 9.206s, 2037 1,540,939 69,342 Ser. 06-C4, Class X, IO, 6.535s, 2045 5,275,158 557,584 Ser. 05-C3, Class X, IO, 6.265s, 2044 1,789,632 125,632 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class B, 5.832s, 2044 6,140,000 6,331,114 FRB Ser. 06-T23, Class A2, 5.749s, 2041 1,054,248 1,067,848 Ser. 07-IQ14, Class A2, 5.61s, 2049 1,223,218 1,259,332 FRB Ser. 07-HQ12, Class A2FX, 5.592s, 2049 (F) 7,234,730 7,481,614 FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 2,429,205 2,520,300 Ser. 06-HQ10, Class AJ, 5.389s, 2041 1,943,000 1,707,508 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 430,286 446,852 Morgan Stanley-Bank of America-Merril Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.771s, 2046 18,399,000 2,110,181 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 2,002,000 2,132,130 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,640,056 246,008 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.553s, 2039 (F) 3,105,000 3,398,089 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C4, Class XA, IO, 1.901s, 2045 14,088,015 1,782,979 Wachovia Bank Commercial Mortgage Trust Ser. 05-C17, Class D, 5.396s, 2042 (F) 6,740,000 6,526,540 Ser. 06-C29, IO, 0.385s, 2048 190,791,686 2,575,688 Ser. 07-C34, IO, 0.342s, 2046 16,648,435 201,446 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class F, 5.439s, 2035 (F) 3,399,000 3,567,910 Ser. 05-C18, Class XC, IO, 0.332s, 2042 23,138,553 148,318 Ser. 06-C26, Class XC, IO, 0.045s, 2045 11,044,111 24,960 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 129,000 113,036 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.249s, 2044 3,999,768 4,176,770 FRB Ser. 12-C10, Class D, 4.462s, 2045 1,883,000 1,799,444 FRB Ser. 13-C11, Class D, 4.186s, 2045 (FWC) 1,605,000 1,523,747 Residential mortgage-backed securities (non-agency) (8.2%) ASG Resecuritization Trust 144A FRB Ser. 10-3, 0.516s, 2045 6,630,000 4,574,700 Citigroup Mortgage Loan Trust, Inc. Ser. 2005-WF2, Class AF4, 4.964s, 2035 2,088,144 2,099,212 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 09-7, Class 4A2, 2.614s, 2035 4,500,000 3,870,000 Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0.504s, 2035 12,429,202 11,186,281 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 134,710 13 GSAA Home Equity Trust FRB Ser. 04-10, Class AF4, 5.17s, 2034 3,576,043 3,812,777 Structured Asset Mortgage Investments, Inc. Ser. 07-AR4, Class X2, IO, 0 1/2s, 2047 118,028,558 2,915,305 WAMU Mortgage Pass-Through Certificates FRB Ser. 2004-AR13, Class A1B2, 0.74s, 2034 13,410,315 11,801,077 FRB Ser. 05-AR11, Class A1C3, 0.714s, 2045 (F) 5,262,015 3,972,390 FRB Ser. 05-AR19, Class A1C3, 0.704s, 2045 13,292,029 9,836,102 FRB Ser. 05-AR11, Class A1B2, 0.654s, 2045 5,500,170 4,812,649 FRB Ser. 05-AR13, Class A1C4, 0.634s, 2045 22,199,039 17,315,250 FRB Ser. 05-AR8, Class 2AB2, 0.624s, 2045 10,549,988 9,389,489 FRB Ser. 05-AR17, Class A1B2, 0.614s, 2045 7,334,097 6,123,971 FRB Ser. 05-AR11, Class A1B3, 0.604s, 2045 7,343,549 6,425,606 FRB Ser. 05-AR8, Class 2AC3, 0.594s, 2045 5,730,613 4,942,654 FRB Ser. 05-AR6, Class 2AB2, 0.574s, 2045 9,258,054 8,239,668 FRB Ser. 2005-AR17, Class A1B3, 0.554s, 2045 2,182,127 1,789,344 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 04-H, Class A1, 2.615s, 2034 1,657,833 1,695,632 Total mortgage-backed securities (cost $496,951,095) CORPORATE BONDS AND NOTES (26.4%) (a) Principal amount Value Basic materials (2.1%) Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 $485,000 $512,736 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 835,000 1,088,235 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 285,000 287,138 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 835,000 937,288 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 415,000 519,634 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 355,000 357,219 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 1,745,000 1,796,544 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 1,245,000 1,285,226 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 300,000 356,309 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 395,000 407,105 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 470,000 630,828 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 2,120,000 2,496,997 International Paper Co. sr. unsec. notes 9 3/8s, 2019 958,000 1,297,767 International Paper Co. sr. unsec. notes 8.7s, 2038 510,000 744,273 International Paper Co. sr. unsec. notes 7.95s, 2018 1,400,000 1,798,226 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 875,000 1,028,125 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 640,000 668,979 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 945,000 965,746 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 1,130,000 1,375,755 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 2,475,000 2,831,959 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 407,000 433,513 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 393,000 420,176 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 1,815,000 2,496,932 Sealed Air Corp. sr. notes 7 7/8s, 2017 725,000 768,500 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 1,080,000 1,296,438 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 135,000 155,730 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 465,000 587,161 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 590,000 624,897 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 610,000 693,035 Capital goods (0.6%) B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 1,085,000 1,144,675 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 1,393,000 1,817,098 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 435,000 573,529 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 595,000 690,211 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 720,000 789,867 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 660,000 781,625 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 905,000 907,875 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 125,236 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 905,000 972,202 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 560,000 579,041 Communication services (2.8%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 880,000 1,092,530 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 670,000 692,049 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 1,210,000 1,442,492 American Tower Corp. sr. unsec. unsub. notes 3 1/2s, 2023 750,000 733,552 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 1,160,000 1,363,184 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 1,535,000 1,874,359 AT&T, Inc. 144A sr. unsec. unsub. notes 4.35s, 2045 1,695,000 1,601,070 CC Holdings GS V, LLC 144A company guaranty sr. notes 3.849s, 2023 1,415,000 1,410,761 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 2,025,000 2,099,751 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 855,000 873,257 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 700,000 911,446 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 265,000 306,182 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 1,915,000 2,173,615 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 1,635,000 1,831,200 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 880,000 1,026,905 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 886,000 956,565 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 800,000 924,000 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 845,000 1,042,643 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 1,394,000 1,617,451 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 610,000 764,292 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 2,425,000 2,692,682 SBA Tower Trust 144A notes 2.933s, 2017 280,000 288,759 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 2,435,000 3,321,374 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 955,000 1,011,912 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 1,500,000 1,624,167 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 345,000 385,862 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 1,165,000 1,479,681 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 355,000 439,735 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 350,000 424,803 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 85,000 90,697 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 424,000 593,399 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 556,000 759,195 Verizon New Jersey, Inc. debs. 8s, 2022 640,000 850,189 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 795,000 1,059,993 Consumer cyclicals (2.5%) ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 930,000 863,047 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 1,300,000 1,260,733 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 640,000 701,951 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 645,000 728,850 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 2,400,000 3,237,612 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 1,195,000 1,307,031 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 805,000 899,058 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 1,670,000 1,978,444 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 950,000 1,046,994 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 350,000 446,250 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 950,000 1,041,479 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 2,760,000 2,937,462 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 740,000 836,717 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 840,000 951,300 Limited Brands, Inc. sr. notes 5 5/8s, 2022 820,000 877,400 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 240,000 248,531 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 360,000 374,359 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 780,000 814,797 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 870,000 1,112,033 News America Holdings, Inc. debs. 7 3/4s, 2045 790,000 1,079,473 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 740,000 757,538 Owens Corning company guaranty sr. unsec. notes 9s, 2019 114,000 142,785 QVC, Inc. 144A sr. notes 7 1/8s, 2017 535,000 559,512 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 118,000 166,439 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 1,450,000 2,027,115 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 1,850,000 2,543,485 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 365,000 410,352 Time Warner, Inc. debs. 9.15s, 2023 675,000 975,996 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 2,075,000 2,187,602 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 1,305,000 1,329,421 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 520,000 557,255 Consumer staples (2.5%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 308,000 425,089 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 586,000 809,201 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 2,595,000 2,511,702 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 1,313,000 2,081,991 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 1,430,000 1,561,049 Campbell Soup Co. debs. 8 7/8s, 2021 715,000 1,019,885 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 466,000 492,213 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 1,080,000 1,075,078 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 2,181,184 2,836,076 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 2,270,000 2,643,969 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 2,250,000 2,169,808 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 865,000 899,561 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 675,000 954,611 Diageo Investment Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 1,700,000 1,741,968 General Mills, Inc. sr. unsec. notes 5.65s, 2019 190,000 229,307 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 3,905,000 4,971,352 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 420,000 455,865 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 605,000 722,228 Kroger Co. sr. notes 6.15s, 2020 200,000 240,825 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 680,000 917,684 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 530,000 711,586 McDonald's Corp. sr. unsec. notes 5.7s, 2039 775,000 977,322 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 610,000 651,628 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 630,000 695,861 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 1,540,000 1,769,597 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 1,370,000 1,508,321 Energy (1.9%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 602,000 636,615 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 2,880,000 3,749,397 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 200,000 216,234 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 1,860,000 2,147,063 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 620,000 705,661 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 985,000 984,319 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 775,000 842,418 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 340,000 414,831 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 885,000 1,156,988 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 525,000 640,849 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 895,000 1,196,709 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 1,095,000 1,255,806 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 2,910,000 3,277,690 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 2,160,000 3,077,130 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 1,015,000 1,080,975 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 240,000 280,836 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 135,000 163,938 Spectra Energy Capital, LLC sr. notes 8s, 2019 650,000 857,582 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 1,900,000 2,217,357 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 584,000 761,277 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 205,000 223,502 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 240,000 276,528 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 82,000 87,515 Financials (9.3%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 4,460,000 4,836,290 Aflac, Inc. sr. unsec. notes 6.9s, 2039 1,395,000 1,805,681 Aflac, Inc. sr. unsec. notes 6.45s, 2040 990,000 1,226,807 American Express Co. sr. unsec. notes 7s, 2018 1,035,000 1,286,184 American Express Co. 144A sr. unsec. notes 2.65s, 2022 1,667,000 1,618,310 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 1,414,000 1,838,200 Aon PLC 144A company guaranty sr. unsec. bonds 4 1/4s, 2042 3,255,000 3,114,761 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 1,764,000 2,150,351 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 1,485,000 1,614,444 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, perpetual maturity (France) 1,630,000 1,613,700 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 1,000,000 997,460 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,965,000 2,138,382 Bank of America Corp. sub. notes 7 3/4s, 2015 1,465,000 1,654,561 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 905,000 1,010,447 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 2,881,000 3,902,084 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 2,815,000 3,142,984 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 1,020,000 1,222,629 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 1,685,000 2,092,893 Capital One Bank USA NA sub. notes 8.8s, 2019 1,050,000 1,435,398 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 80,000 95,290 Citigroup, Inc. sr. unsec. sub. FRN 0.581s, 2016 1,961,000 1,873,378 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 580,000 672,942 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 510,000 596,969 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 100,000 105,134 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 910,000 1,156,457 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 390,000 460,892 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 64,000 64,990 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 2,235,000 2,435,576 GATX Financial Corp. notes 5.8s, 2016 455,000 501,077 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 2,405,000 2,829,682 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.51s, 2016 895,000 884,793 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,075,000 1,288,818 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 940,000 1,178,689 Goldman Sachs Group, Inc. (The) sr. unsec. 6.15s, 2018 595,000 699,038 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 950,000 1,069,685 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 3,655,000 4,504,086 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 1,175,000 1,288,094 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 2,520,000 2,381,400 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 825,000 823,820 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 835,000 939,026 HSBC Bank USA, N.A. unsec. sub. notes 7s, 2039 2,000,000 2,658,262 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 955,000 970,519 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 670,000 695,963 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 715,000 763,940 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 895,000 984,500 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 1,149,000 1,194,960 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 404,000 476,035 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,311,000 1,539,358 Liberty Mutual Group, Inc. 144A notes 6 1/2s, 2035 1,715,000 1,860,230 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 4,335,000 4,812,942 Loews Corp. notes 5 1/4s, 2016 385,000 431,291 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 2,880,000 3,194,813 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 2,305,000 3,551,180 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,535,000 2,054,178 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 715,000 756,784 Metrpolitan Life Insurance Co. 144A unsec. sub. notes 7.8s, 2025 3,000,000 4,134,381 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 970,000 1,088,316 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 1,090,000 1,196,275 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 500,000 537,707 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 660,000 659,986 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 85,000 122,544 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 5,160,000 5,511,912 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,010,000 1,019,343 Pacific LifeCorp 144A sr. notes 6s, 2020 1,575,000 1,793,340 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 357,000 393,678 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 1,135,000 1,409,544 Prudential Holdings, LLC sr. notes FRN Ser. AGM, 1.183s, 2017 160,000 154,012 Rabobank Nederland 144A jr. unsec. sub. notes FRN 11s, perpetual maturity (Netherlands) 1,255,000 1,681,700 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 570,000 572,399 Royal Bank of Scotland PLC (The) sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 2,640,000 3,114,672 Royal Bank of Scotland PLC (The) sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 360,000 429,250 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 2,600,000 2,673,627 SL Green Realty Corp./SL Green Operating Partnership /Reckson Operating Partnership sr. unsec. notes 5s, 2018 (R) 1,185,000 1,284,110 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 2,835,000 2,792,563 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 645,000 773,542 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 985,000 1,177,984 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 889,000 1,188,197 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 1,180,000 1,247,880 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 250,000 332,597 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 1,070,000 1,314,768 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 810,000 999,147 Wells Fargo Bank NA unsec. sub. notes FRN 0.52s, 2016 1,180,000 1,159,538 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 750,000 836,541 Willis Group North America, Inc. company guaranty 6.2s, 2017 510,000 580,385 Health care (0.6%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 1,660,000 2,214,126 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 660,000 736,962 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 356,000 385,370 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 839,000 908,218 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 1,045,000 1,314,125 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 244,000 265,835 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 975,000 1,014,805 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 345,000 345,598 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 275,000 273,978 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 65,000 65,214 WellPoint, Inc. notes 7s, 2019 225,000 281,175 Zoetis Inc. 144A sr. unsec. notes 3 1/4s, 2023 386,000 385,836 Zoetis Inc. 144A sr. unsec. notes 1 7/8s, 2018 386,000 386,445 Technology (0.2%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 580,000 633,650 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 230,000 238,050 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 855,000 868,400 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 1,115,000 1,159,880 Transportation (0.5%) Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 365,000 438,016 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 1,520,000 1,747,367 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 805,242 877,714 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 413,085 443,034 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 330,000 339,854 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 1,115,000 1,337,748 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 410,000 418,232 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 204,282 240,032 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 390,000 413,360 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 446,956 483,830 Utilities and power (3.4%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 515,000 516,885 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 580,000 662,678 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 390,000 406,600 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 765,000 917,033 Beaver Valley Funding Corp. sr. bonds 9s, 2017 337,000 341,901 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 980,000 1,105,937 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 1,836,121 2,015,142 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 2,280,000 2,978,115 Commonwealth Edison Co. 1st mtge. bonds 5 7/8s, 2033 480,000 598,188 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 710,000 728,824 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 2,460,000 2,949,690 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 725,000 745,279 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 1,940,000 2,051,550 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 830,000 1,166,509 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 750,000 896,250 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, 2049 perpetual maturity (France) 2,895,000 2,847,956 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 970,000 1,261,420 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 695,000 746,783 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 2,265,000 2,619,120 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 780,000 869,726 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 1,220,000 1,230,630 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 510,000 553,450 ITC Holdings Corp. 144A notes 5 7/8s, 2016 890,000 1,009,058 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 330,000 385,237 Kansas Gas and Electric Co. bonds 5.647s, 2021 561,362 629,492 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 1,425,000 1,769,779 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 1,000,000 1,243,159 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 410,000 533,884 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 360,000 471,690 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 1,345,000 1,312,598 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 295,000 379,942 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 785,000 959,950 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 460,000 611,429 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 885,000 994,944 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 3,220,000 3,603,467 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 340,000 409,730 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 2,840,000 3,849,213 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 830,000 981,943 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 530,000 540,024 Total corporate bonds and notes (cost $332,509,675) U.S. TREASURY OBLIGATIONS (0.4%) (a) Principal amount Value U.S. Treasury Notes 4s, August 15, 2015 (i) $3,053,000 $3,607,425 2.75s, November 30, 2016 (i) 92,000 99,871 2 5/8s, November 15, 2020 416,000 448,854 1/4s, June 30, 2014 (i) 131,000 131,085 1 3/8s, February 28, 2019 (i) 715,000 728,928 Total U.S. Treasury Obligations (cost $4,961,497) MUNICIPAL BONDS AND NOTES (0.3%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $770,000 $1,087,017 IL State G.O. Bonds 4.421s, 1/1/15 410,000 433,206 4.071s, 1/1/14 1,220,000 1,252,001 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 675,000 902,610 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 845,000 979,786 Total municipal bonds and notes (cost $3,925,252) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%) (a) Principal amount Value Korea Development Bank sr. unsec. unsub. notes 4s, 2016 $800,000 $871,419 Total foreign government and agency bonds and notes (cost $797,349) SENIOR LOANS (—%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 $200,422 $185,947 SunGard Data Systems, Inc. bank term loan FRN 1.956s, 2014 5,255 5,277 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.865s, 2016 134,059 135,274 Total senior loans (cost $321,163) SHORT-TERM INVESTMENTS (21.3%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% (AFF) 189,299,231 $189,299,231 SSgA Prime Money Market Fund 0.06% (P) 2,240,000 2,240,000 Straight-A Funding, LLC 144A commercial paper with an effective yield of 0.188%, April 10, 2013 $9,100,000 9,097,104 Straight-A Funding, LLC 144A commercial paper with an effective yield of 0.188%, April 5, 2013 14,750,000 14,745,734 Straight-A Funding, LLC 144A commercial paper with an effective yield of 0.188%, March 18, 2013 18,500,000 18,495,606 U.S. Treasury Bills with effective yields ranging from 0.151% to 0.167%, July 25, 2013 (SEG) (SEGSF) 64,666,000 64,633,214 Total short-term investments (cost $298,490,693) TOTAL INVESTMENTS Total investments (cost $1,886,816,927) (b) FUTURES CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Bond 30 yr (Long) 722 103,584,438 Mar-13 $(4,401,060) U.S. Treasury Note 5 yr (Long) 1,528 189,066,125 Mar-13 (1,113,091) U.S. Treasury Note 10 yr (Long) 735 $96,491,719 Mar-13 (1,436,490) Total Forward Premium Swap Option Contracts outstanding at 1/31/13 (Unaudited) Counterparty Expiration date/ Contract Fixed Right or Obligation % to receive or (pay)/ Floating rate index/ Maturity date strike amount Unrealized Barclays Bank PLC (2)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.0 $143,959,000 $1,291,312 1.5/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/1.5 143,959,000 (357,018) 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 55,378,000 22,705 Citibank, N.A. 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 87,557,000 46,405 2.25/3 month USD-LIBOR-BBA/Mar-23 (Writen) Mar-13/2.25 55,378,000 27,689 Credit Suisse International (2.25)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.25 270,447,900 619,326 (2.25)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.25 86,537,000 (465,569) 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 110,494,000 54,142 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 110,495,900 51,933 Deutsche Bank AG (2.25)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.25 86,537,000 (454,319) (1.75)/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/1.75 27,109,000 381,695 1.75/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/1.75 27,109,000 (258,349) Goldman Sachs International (2.25)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.25 86,537,000 (457,781) 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 55,378,000 19,936 JPMorgan Chase Bank N.A. 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 55,378,000 22,705 Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/13 (proceeds receivable $248,257,423) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, March 1, 2043 $22,000,000 3/12/13 $22,656,564 Federal National Mortgage Association, 3s, February 1, 2043 217,000,000 2/12/13 224,120,313 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $58,446,700 (E) $2,025,855 3/20/23 3 month USD-LIBOR-BBA 1.75% $114,064 98,299,600 (E) (1,704,581) 3/20/23 1.75% 3 month USD-LIBOR-BBA 1,510,798 Barclays Bank PLC 108,342,000 (E) 115,394 3/20/15 0.45% 3 month USD-LIBOR-BBA 121,895 93,999,000 (E) 2,462,857 3/20/23 3 month USD-LIBOR-BBA 1.75% (611,852) 5,365,000 (E) (269,860) 3/20/43 2.60% 3 month USD-LIBOR-BBA 200,651 9,596,000 (E) (36,657) 3/20/18 0.90% 3 month USD-LIBOR-BBA 44,717 16,528,000 (E) (1,820) 3/20/15 3 month USD-LIBOR-BBA 0.45% (2,812) 147,422,000 (E) (2,262,852) 3/20/23 1.75% 3 month USD-LIBOR-BBA 2,559,321 Citibank, N.A. 2,182,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 32,926 21,494,000 (E) 17,410 3/20/15 0.45% 3 month USD-LIBOR-BBA 18,700 53,689,000 (E) (1,659,775) 3/20/23 1.75% 3 month USD-LIBOR-BBA 96,392 126,803,000 (E) 3,963,423 3/20/23 3 month USD-LIBOR-BBA 1.75% (184,303) Credit Suisse International 19,734,000 — 1/9/16 3 month USD-LIBOR-BBA 0.515% (23,684) 9,927,000 — 1/11/16 3 month USD-LIBOR-BBA 0.50% (16,579) 11,996,000 — 1/11/18 0.88% 3 month USD-LIBOR-BBA 69,805 3,137,000 — 1/11/23 3 month USD-LIBOR-BBA 1.88% (46,093) 16,353,000 — 1/7/16 3 month USD-LIBOR-BBA 0.54% (6,407) 6,238,000 — 1/9/23 3 month USD-LIBOR-BBA 1.93% (61,291) 23,993,000 — 1/9/18 0.9125% 3 month USD-LIBOR-BBA 98,545 298,102,000 (E) 315,487 3/20/15 0.45% 3 month USD-LIBOR-BBA 333,372 165,589,000 (E) (4,075,361) 3/20/23 1.75% 3 month USD-LIBOR-BBA 1,341,057 5,125,000 — 1/7/23 3 month USD-LIBOR-BBA 1.94% (45,041) 19,721,000 — 1/7/18 0.93% 3 month USD-LIBOR-BBA 62,748 157,287,000 (E) 2,174,177 3/20/23 3 month USD-LIBOR-BBA 1.75% (2,970,679) 26,572,000 (E) (27,338) 3/20/15 3 month USD-LIBOR-BBA 0.45% (28,932) 7,150,000 (E) 365,004 3/20/43 3 month USD-LIBOR-BBA 2.60% (262,051) 134,753,000 (E) (110,911) 3/20/18 0.90% 3 month USD-LIBOR-BBA 1,031,794 5,908,000 (E) (348,454) 3/20/43 2.60% 3 month USD-LIBOR-BBA 169,678 Deutsche Bank AG 11,773,000 (E) (9,990) 3/20/18 0.90% 3 month USD-LIBOR-BBA 89,845 44,624,000 (E) 10,264 3/20/15 3 month USD-LIBOR-BBA 0.45% 7,586 5,223,000 (E) (423,063) 3/20/43 2.60% 3 month USD-LIBOR-BBA 34,994 93,113,000 (E) 3,079,073 3/20/23 3 month USD-LIBOR-BBA 1.75% 33,347 98,376,000 (E) (1,600,006) 3/20/23 1.75% 3 month USD-LIBOR-BBA 1,617,873 Goldman Sachs International 94,003,000 (E) 2,109,833 3/20/23 3 month USD-LIBOR-BBA 1.75% (965,007) 189,612,000 (E) (3,812,101) 3/20/23 1.75% 3 month USD-LIBOR-BBA 2,390,107 8,627,000 (E) (6,902) 3/20/15 3 month USD-LIBOR-BBA 0.45% (7,419) 58,637,000 (E) 20,192 3/20/15 0.45% 3 month USD-LIBOR-BBA 23,710 30,073,000 (E) 1,492,038 3/20/43 3 month USD-LIBOR-BBA 2.60% (1,145,364) JPMorgan Chase Bank N.A. 103,475,400 (E) (1,725,151) 3/20/23 1.75% 3 month USD-LIBOR-BBA 1,659,528 18,678,000 (E) (34,958) 3/20/18 3 month USD-LIBOR-BBA 0.90% (193,347) 33,328,000 (E) 23,996 3/20/15 0.45% 3 month USD-LIBOR-BBA 25,996 165,635,000 (E) 2,282,443 3/20/23 3 month USD-LIBOR-BBA 1.75% (3,135,478) Royal Bank of Scotland PLC (The) 7,257,000 (E) (51,022) 3/20/23 1.75% 3 month USD-LIBOR-BBA 186,356 Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $2,230,781 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $29,770 Barclays Bank PLC 10,646,363 — 1/12/36 (5.50% ) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (15,748) 4,181,463 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 55,802 8,984,001 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (28,253) 7,520,148 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (1,866) 3,530,991 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 47,249 20,333,390 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (63,945) 13,952,367 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,999) 11,741,526 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,969 3,579,378 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 47,767 7,275,046 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 97,086 5,382,658 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (55,023) 33,585,504 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 448,201 2,119,492 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 28,285 53,134,612 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (167,099) 29,201,753 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,898 1,508,503 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (4,541) 4,857,325 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 64,821 2,208,273 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 29,470 2,539,669 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 426 11,798,502 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 105,243 4,914,523 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 7,807 45,493,212 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (143,069) 38,652,497 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,483 12,549,387 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (37,776) 870,823 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (975) 4,776,439 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (15,021) 1,808,879 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 303 1,203,239 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 3,963 20,952,272 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,514 19,201,411 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (60,385) 7,717,701 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 102,993 2,734,707 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 36,495 1,874,470 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (269) 8,402,535 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (2,085) 33,489,984 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,617 5,595,526 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 938 1,036,862 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (149) 3,362,567 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (482) 2,437,698 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (349) Citibank, N.A. 12,363,745 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,074 16,628,485 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,789 Credit Suisse International 29,855,887 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 48,490 567,699 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 7,576 8,012,214 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (29,803) 2,230,155 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 29,762 Goldman Sachs International 5,543,815 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 73,983 3,156,799 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,535) 11,063,687 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (12,390) 8,534,783 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (9,558) 3,185,690 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 5,060 30,679,682 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 48,734 3,477,467 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 46,407 10,720,231 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (12,005) 573,326 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 7,651 4,379,033 4,105 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 57,230 4,387,152 8,911 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 42,055 8,761,756 (4,107) 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 113,136 8,761,756 12,321 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 129,564 967,214 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 12,908 2,625,919 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 35,043 4,320,887 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 57,663 9,942,855 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (132,688) 10,190,312 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 90,898 1,891,147 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (19,332) 1,950,683 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 26,032 4,902,966 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 65,430 15,836,155 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (49,802) 5,949,207 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (18,709) 10,646,363 — 1/12/36 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 15,748 14,568,849 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 194,422 15,117,457 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 134,848 4,403,658 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 39,281 1,474,891 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 19,706 3,427,424 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 5,444 5,804,242 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 9,220 7,153,754 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 95,467 661,464 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (741) 4,872,910 7,995 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 44,203 34,566,053 37,807 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 345,350 6,101,219 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 9,692 3,644,562 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 5,789 12,202,437 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 19,383 2,465,014 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,761) 9,793,427 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 130,694 2,051,343 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 27,375 4,362,152 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 58,213 21,693,858 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (68,224) 1,465,328 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,641) 9,587,105 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 127,941 3,000,141 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,360) 804,405 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,634) 2,144,840 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (6,745) 2,911,886 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,261) 5,823,772 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (6,522) 3,944,961 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,418) 1,510,529 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 20,158 1,819,613 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,038) 12,124,918 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (13,579) 7,217,321 (82,323) 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,479 7,214,400 72,144 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,604) JPMorgan Chase Bank N.A. 6,837,165 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 60,988 Total Key to holding's abbreviations BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2012 through January 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,401,043,406. (b) The aggregate identified cost on a tax basis is $1,901,839,878, resulting in gross unrealized appreciation and depreciation of $86,317,923 and $11,897,347, respectively, or net unrealized appreciation of $74,420,576. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $141,049,783 $211,090,862 $162,841,414 $65,398 $189,299,231 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $729,789,993 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principle amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions or countries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,877,659 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,384,324 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $2,023,988. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $369,517,954 $— Foreign government and agency bonds and notes — 871,419 — Mortgage-backed securities — 553,411,213 — Municipal bonds and notes — 4,654,620 — Senior loans — 326,498 — U.S. Government and Agency Mortgage Obligations — 743,951,698 — U.S. Treasury Obligations — 5,016,163 — Short-term investments 191,539,231 106,971,658 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(6,950,641) $— $— Forward Premium Swap Option Contracts — 544,812 — TBA sale commitments — (246,776,877) — Interest rate swap contracts — 1,872,822 — Total return swap contracts — 2,334,749 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $37,276,238 $39,474,496 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased swap option contracts (contract amount) $808,100,000 Written swap option contracts (contract amount) $458,100,000 Futures contracts (number of contracts) 3,000 OTC Interest rate swap contracts (notional) $2,600,600,000 OTC Total return swap contracts (notional) $905,000,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2013
